Citation Nr: 1445910	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  10-23 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Brian D. Hill and Carol J. Ponton, Attorneys


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service from July 1965 to July 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board previously remanded these claims in December 2012 for additional development.  Claims for service connection for hypertension and erectile dysfunction were also remanded at that time.  However, in a September 2013 rating decision, the RO granted service connection for hypertension and erectile dysfunction.  This represents a full grant of the benefits sought on appeal for those issues, and therefore they are no longer before the Board.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).   The Veteran has not, in response, separately appealed the ratings or effective dates assigned for these disabilities.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

To the extent that the Veteran previously requested a hearing on these matters, that request was withdrawn by his representative in correspondence dated January 2014.

A portion of the Veteran's records are contained in the Virtual VA system and Veterans Benefits Management System (VBMS).  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The claim of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's sleep apnea is related to his active service.

CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2013).

The Veteran has been diagnosed as having sleep apnea.  See VA examination report, dated September 11, 2013.  The VA examiner stated that the Veteran's service treatment records were silent for any complaint, evaluation, diagnosis, treatment, or suspicion of sleep apnea.  The examiner also stated that it was unlikely that a pilot would be able to fly a helicopter without falling asleep with sleep apnea.  Therefore, the examiner concluded that the Veteran's sleep apnea was not related to his military service.

Although the service treatment records do not show treatment for any sleep problems, the Board finds that the Veteran is competent to report snoring and symptoms of excessive tiredness both during and after service.  The Board also finds the Veteran to be credible.  Further, there are lay statements from other individuals concerning their observations of the Veteran's symptoms during and after service.  While the VA examiner provided a negative opinion, the Board finds that this opinion lacks probative value because it was based upon an absence of documentation of in-service complaints and findings in the service treatment records.  However, the Veteran has explained that he did not seek treatment during service because he did not want to jeopardize his flying status.  Therefore, the Board resolves doubt in his favor and finds that service connection is warranted for sleep apnea.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for sleep apnea is granted.


REMAND

Pursuant to this Board's decision, service connection has been granted for sleep apnea; however, a rating has not yet been assigned for the now service-connected disability.  As the assigned rating would affect the Veteran's potential entitlement to a TDIU under 38 C.F.R. § 4.16(a), the Board finds the claim for TDIU is not yet ripe for adjudication and must be remanded to the RO/AMC for readjudication pending the assignment of a rating for the sleep apnea.  See 38 C.F.R. § 4.16(a) (2013). 

On remand, the RO should take any additional development as deemed necessary to address the Veteran's TDIU claim, including the provision of a VA examination, if warranted.  See 38 C.F.R. § 3.159(c)(4)(i) (2013); Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994) (holding that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that a Veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal).

Accordingly, the case is REMANDED for the following action:

1.  Implement the Board's decision allowing service connection for sleep apnea.

2.  Make arrangements to obtain the Veteran's complete treatment records from David A. Libert, M.D.

3.  Make arrangements to obtain the Veteran's updated VA treatment records.

4.  Next, review the evidence of record and determine if any further development is warranted.  The RO should take any additional development deemed necessary, including scheduling the Veteran for a VA examination to address the issue of employability, if warranted.

5.  Finally, readjudicate the claim for a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

